Citation Nr: 0716667	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-12 175A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for hypertension.

2.  Entitlement to an initial disability rating higher than 
20 percent for degenerative disc disease and degenerative 
joint disease of the lumbar spine from May 31, 2002 to 
December 12, 2004, and 40 percent thereafter.

3.  Entitlement to an initial compensable rating for hallux 
rigidus of the left great toe with malunion and degenerative 
changes.

4.  Entitlement to a rating higher than 10 percent for left 
knee medial plica and degenerative joint disease.

5.  Entitlement to a compensable rating for post-operative 
hallux rigidus of the right great toe with malunion and 
degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970 and from July 1971 to December 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions by the RO in Winston Salem, North Carolina.


FINDING OF FACT

On May 16, 2007, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
appellant, as well as from his representative, that he was 
withdrawing his appeal on all issues.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the appellant's 
substantive appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2006).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204 (2006).  
The appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


